61 N.Y.2d 961 (1984)
Christopher G. Snyder, Respondent,
v.
Jac Kramer et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued February 22, 1984.
Decided March 22, 1984.
Robert E. Netter for Jac Kramer, appellant.
Robert F. Winne for Bridget Sweeney, appellant.
Joel R. Appelbaum for Rawhide Ranch, Inc., appellant.
H. Clark Bell and Joseph L. Canino for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (94 AD2d 860) (see, also, Restatement, Torts 2d, § 294, Comment a).